                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

RONALD DEVONE BALCOM,                             )
                                                  )
      Plaintiff,                                  )
                                                  )
      v.                                          ) CIVIL ACT. NO. 1:19cv170-ECM
                                                  )
DONALD VALENZA, et al.,                           )
                                                  )
      Defendants.                                 )

                                         ORDER

      On March 29, 2019, the Magistrate Judge issued a Recommendation

recommending       Plaintiff’s   complaint   be    dismissed   under   28   U.S.C.   §

1915(e)(2)(B)(ii). (Doc. 4). Pending before the court are Plaintiff’s Objections to

the Recommendation. (Doc. 5).

      After reviewing the pleadings and the record and, considering Plaintiff’s

specific Objections to the Magistrate Judge’s Recommendation, the court agrees

with the Magistrate Judge’s analysis and recommendation that Plaintiff’s claim of

verbal abuse is insufficient. Accordingly, it is

      ORDERED that Plaintiff’s objection to the recommended disposition of this

claim be and is hereby OVERRULED and the Recommendation be and is hereby

ADOPTED.
       As to the Magistrate Judge’s analysis and recommendation regarding

Plaintiff’s equal protection claim, and upon consideration of Plaintiff’s objection

thereto in which he advances a more expansive claim that male inmates are not

permitted to sit during worship service but female inmates have chairs at their

worship service, the Recommendation is REJECTED. Plaintiff may amend his

complaint to assert a claim under 42 U.S.C. § 1983 for violation of his rights under

the Fourteenth Amendment to equal protection as a male inmate.

       Finally, there being no objection to the Magistrate Judge’s recommendation

that Plaintiff’s claim against Defendants Valenza and Brazier based on a theory of

respondeat superior is insufficient, the court agrees with the Magistrate Judge’s

analysis, and it is

       ORDERED that the Recommendation on this claim is ADOPTED.

       In light of the foregoing, it is

       ORDERED that the Magistrate Judge’s Recommendation that this case be

dismissed prior to service of process is REJECTED and the complaint against the

named defendants on Plaintiff’s equal protection claim is referred to the Magistrate

Judge for further proceedings in accordance with the provisions of this order.

       DONE this 16th day of April, 2019.


                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
